ORDER
This matter came on regularly for trial this October 3, 2005. Counter-claimant Matefili P.F. Lefiti (“Lefiti”) having previously filed on May 6, 2005, his notice to withdraw and dismiss his counterclaim, the only parties appearing for trial were claimant Atiulagi F. Pese, with his counsel Salanoa S. Aumoeualogo, counter-claimant Nicholas Punimata (“Punimata”), through his counsel Fiti A. Sunia, and counter-claimant Maui L. Mailo (“Maui”), appearing pro se. Punimata, through his counsel, and Maui in person moved in open court to withdraw and dismiss their respective counterclaims.
Wherefore, the counterclaims of Lefiti, Punimata, and Maui being withdrawn, they are hereby dismissed.
There thus being no “disputed claim” before us for determination under A.S.C.A. § 1.0409, this matter is remanded back to the Territorial Registrar’s Office. It is so ordered.